Citation Nr: 1821600	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is the mother of a Veteran who served on active duty from November 1979 to March 1986.  The Veteran died in September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2016, the Board remanded this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died of end stage liver disease.  No other conditions were listed as contributing to his death.  The appellant argues that the Veteran's liver disease either had its onset in service or that he contracted hepatitis C from a blood transfusion he received in the course of dental surgery at the Albany, New York VA Medical Center (MC) in 1986 or 1987.  Thus, she has raised entitlement to DIC under a direct theory of entitlement (38 U.S.C. § 1310) and under 38 U.S.C. § 1151, both of which must be addressed.  

The Board's July 2016 remand directed that the AOJ undertake "exhaustive" development to procure records concerning the Veteran's oral/dental surgery at the Albany, New York VAMC.  In response to a request for such records, the Albany VAMC stated that a "thorough search of our systems of records has revealed that we have no records which are responsive to your request from 1986-1987."  

The Board's remand further directed that if no records were located, explanation should provided, to include a description of the records-keeping practices at the Albany VAMC facility, how long such records were retained, whether the records were then destroyed or retired to a records storage facility, and whether there were alternate source records that could establish that the Veteran underwent oral surgery (with a blood transfusion) at that facility.  Such explanation was not provided; the information sought is not available in the record.  The appellant's attorney noted this omission and requested a remand to ensure compliance with the Board's July 2016 instructions.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The case is REMANDED for the following:

1.  The AOJ should contact the Albany, New York VAMC with a request for information concerning their records-keeping practices (to include how long records of oral surgery and transfusions are retained, whether such records are then destroyed or retired to a records storage facility, and whether there are any alternate source (administrative) records available that could establish whether or not the Veteran had the claimed surgery and received a transfusion).  

The AOJ should then make a finding for the record as to whether or not the Veteran underwent oral surgery from VA (and received a blood transfusion).  The evidence (or evidence lacking) supporting the finding should be identified.

2.  If there is confirmation that the Veteran did, in fact, receive a blood transfusion in the course of oral surgery by VA, the AOJ should arrange for any further development suggested (to include a medical opinion regarding the likely etiology for his end stage liver disease).  The AOJ should then review the record and readjudicate the claim for DIC (encompassing both theories of entitlement raised).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

